Citation Nr: 0007831	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-34 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for lumbar strain.

Entitlement to a compensable original evaluation of residuals 
of a left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from November 1988 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
Regional Office (RO).  The rating decision denied the veteran 
service connection for lumbar strain and granted the veteran 
service connection, with a noncompensable evaluation, for 
residuals of a left ankle injury.  The veteran submitted a 
notice of disagreement with that rating decision in June 
1997.  In August 1997, the RO provided the veteran with a 
statement of the case.  The veteran filed his substantive 
appeal in October 1997.

A travel board hearing was scheduled, but the veteran failed 
to appear for it.


FINDINGS OF FACT

The evidence of record does not make a plausible showing that 
the veteran's current back condition is related to her active 
service.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for lumbar strain has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records showed that the examination of the 
veteran performed in November 1987 in conjunction with her 
enlistment identified no abnormalities involving her back or 
her left ankle.  The report of the medical history given by 
the veteran for the enlistment examination revealed that she 
recounted no symptoms related to her back or left ankle.

Service medical records documented that in February 1990, the 
veteran injured her left ankle when she fell while on field 
duty.  She was treated later that month for a "resolving 
sprain."  Hospital records noted in the history of the 
injury that immediately after being injured, the veteran was 
taken the emergency room at Cape Canaveral Hospital, where X-
rays were taken and the veteran was given crutches and wraps 
to the ankle.  The veteran continued to receive treatment as 
an outpatient until March 1990, when she was authorized to 
resume normal activity, including running on a gradual basis, 
under somewhat restricted conditions.  No further treatment 
of the veteran for her ankle injury was shown in the service 
medical records.

The service medical records documented no complaints by the 
veteran for, or treatment of the veteran for, lumbar strain.

Private medical records included in the claims file reflected 
that between March 1993 and November 1994, the veteran saw a 
chiropractor, Charles H. Heuser, D.C. for lower back and neck 
pain.  From March 1996 to May 1996, it was indicated, she saw 
another chiropractor, Joseph A. Kosterman, D.C., for 
continuing lumbar and cervical problems.

The veteran received a VA general medical examination in 
October 1996.  The examination report stated that the veteran 
gave a history of having fallen and injured her back and left 
ankle on February 1990.  X-ray findings of the left ankle and 
the lumbar spine, were normal.  The examination resulted in 
diagnoses of chronic lumbar strain secondary to injury and of 
history of left ankle sprain with residuals.  


The claims file contained letter from Dr. Kosterman dated in 
December 1996 in which he stated that he had been caring for 
the veteran since March 1996 and that she had diagnoses of 
chronic lumbosacral sprain with nerve root compression and 
chronic cervical sprain with nerve root compression.  Dr. 
Kosterman noted that he had treated the veteran with 
manipulation and physical therapy and that currently, she was 
to return for treatment when needed.


II.  Analysis
Claim of entitlement to service connection for
lumbar strain

The claim is for service connection for lumbar strain.  The 
veteran and her representative contend that the current 
lumbar condition of the veteran began during her active 
service.

In general, service connection can be awarded for disability 
resulting from personal injury or disease incurred or 
aggravated during active service or an applicable presumptive 
post-service period.  38 U.S.C.A. §§ 1110, 1131, (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  With chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  If a 
disability is not shown to be chronic during service 
connection may nevertheless be granted where a disorder has 
been observed in service and the symptomatology associated 
with that disorder is manifested with continuity post-
service.  Id.  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
discharge from service where all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

However, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary shall assist a claimant in 
developing facts pertaining to a well-grounded claim.  38 
U.S.C.A. § 5107(a).  The issue before the Board on this 
appeal is whether the veteran has established such a claim.  
If not, the appeal must fail, because the Board has no 
jurisdiction to proceed to adjudicate the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).

A well-grounded claim need not be established conclusively 
for the claimant's initial burden of producing evidence to be 
met.  It is sufficient if the evidence of record establishes 
a plausible claim, one which is either meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In particular, the evidence of record must 
show: a current disability; the incurrence (or, in the case 
of preexisting conditions, the aggravation) of an injury or 
disease during service; and a nexus between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Evidence of record will be accepted as credible for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the evidentiary source.  King v. Brown, 5 Vet. App. 19 
(1993).  However, incompetent evidence will not be considered 
in an assessment of whether a claim is well grounded.  
Grottveit v. Brown,  5 Vet. App. 91 (1993).  When the issue 
is medical in nature, such as medical etiology or diagnosis, 
expert medical evidence is required.  Caluza, 7 Vet. App. 
498; Voerth v. West, 13 Vet. App. 117 (1999).

Turning to the veteran's claim of entitlement to service 
connection for lumbar strain, the Board finds that the claim 
is not well grounded.  Sufficient competent evidence of 
current disability, the first element of a well-grounded 
claim, is of course supplied by the medical diagnoses 
documented in the record.  However, the record is devoid of 
evidence that the veteran's current disorder is related to an 
injury or disease incurred during service.  There is no 
documentation that the veteran sustained an injury to, or 
disease affecting, her lower back during service.  Hence, 
there is also no evidence of a nexus between the veteran's 
current lumbar condition and such injury or disease.  Because 
the second and third components of a well-grounded claim are 
not shown by the record, the veteran's claim of entitlement 
to service connection for her current lower back condition is 
not warranted.  



ORDER

As a well-grounded claim has not been presented, entitlement 
to service connection for lumbar strain is denied.

REMAND

The veteran has alleged that her service-connected residuals 
of a left ankle sprain are more severe than contemplated by 
the noncompensable evaluation assigned.  Thus, the veteran's 
claim of entitlement to a greater original evaluation is well 
grounded.  Bruce v. West, 11 Vet. App. 405 (1999); Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992); 38 U.S.C.A. § 5107(a).  
VA therefore has a duty to assist the veteran in obtaining 
evidence pertinent to his claim.  Id; Peters v. Brown, 6 Vet. 
App. 540 (1994).

The veteran filed her claim in July 1996.  The Board notes 
that the veteran is contesting the original, noncompensable 
rating assigned in the March 1997 decision granting service 
connection for her left ankle condition rather than seeking 
an increased rating thereof.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claimant is presumed to be seeking the maximum 
benefit allowed by law and regulation for the disability in 
question, and a claim remains in controversy when less than 
the maximum benefit has been awarded).

The distinction between a claim concerning an original rating 
of disability following a grant of service connection on that 
claim and a new claim for an increased rating of a disability 
is pertinent here.  In Fenderson v. West, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) distinguished the procedure to be followed when the 
issue is entitlement to a greater original evaluation of a 
disability from the procedure to be followed when the issue 
is entitlement to an increased evaluation of a disability.  
The Court observed that in the latter instance, the present 
level of the disability is of primary concern.  Fenderson v. 
West, 12 Vet. App. 119, 126, (1999), citing Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Court stated that in 
contrast, an original evaluation of a disability must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date)  See Fenderson, 12 Vet. App. 
at 126-27.  The Court observed that, accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," ratings of the 
disability based on the facts shown to exist during separate 
periods of time.  Id.

Further, the RO's attention is directed to the decision of 
the Court in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therein, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The veteran's most recent VA examination for her left ankle 
was in October 1996.  This examination did not discuss pain 
on use as it related to flare-ups of the veteran's service-
connected left ankle disability. 

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:


1.  The RO should ask the veteran to 
identify any sources of inpatient and/or 
outpatient treatment that she has 
received at any private facility from 
July 1995 to the present for a left ankle 
condition or injury, and the approximate 
dates of such treatment.  A copy of this 
request should be placed in the claims 
file.  The RO then should obtain all 
pertinent medical records from the 
facilities named.  Once obtained, such 
records should be associated with the 
claims file.

2.  The RO should ask the veteran to 
identify any sources of inpatient and/or 
outpatient treatment that she has 
received at any military or VA facility 
from July 1995 to the present for a left 
ankle condition or injury, and the 
approximate dates of such treatment.  A 
copy of this request should be placed in 
the claims file.  The RO then should 
obtain all pertinent medical records from 
the facilities named.  Once obtained, 
such records should be associated with 
the claims file.

3.  When the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA orthopedic 
examination for purposes of assessing the 
current severity of her service-connected 
left ankle strain.  All indicated 
studies, to include range of motion 
testing of the left ankle in all 
directions (in degrees), X-ray 
examination and any other tests deemed 
necessary by the examiner, should be 
performed.  The veteran's claims files 
and a copy of this entire remand are to 
be made available to the examining 
physician for review in connection with 
the examination of the veteran so that 
the physician may review pertinent 
aspects of the veteran's medical history.  
The examiner should be asked to determine 
whether the left ankle exhibited weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excessive fatigability or 
incoordination.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the left ankle 
is used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
In addition, the examiner should comment 
on the effects of pain on the veteran's 
ability to pursue gainful employment.  
Due written notice of the time and place 
of the examination should be given to the 
veteran, and a copy of the notification 
letter should be placed in the claims 
file.  

4.  Thereafter, the RO should 
readjudicate the claim of the veteran for 
a greater original evaluation of her 
service-connected left ankle condition.  
Consideration should be given to the 
appropriateness of "staged ratings."  
If the determination of the claim for a 
greater (compensable) original evaluation 
is unfavorable to the veteran, the RO 
should furnish her and her representative 
with a supplemental statement of the 
case, in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 19.31.  The 
veteran and her representative should 
then be given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals


 



